Case: 12-7166   Document: 12    Page: 1   Filed: 12/26/2012




          NOTE: This order is nonprecedential.


   mtniteb ~tate~ qcourt of §ppeaI~
        for tbe jfeberaI (!Circuit

                  FLORA s. LEYGA,
                  Claimant-Appellant,
                       v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                  Respondent-Appellee.


                       2012-7166


   Appeal from the United States Court of Appeals for
Veterans Claims in 10-3290, Judge Donald L. Ivers.


  Before NEWMAN, PROST, and WALLACH, Circuit Judges.
PER CURIAM.

                      ORDER
    Upon review of the parties' responses to the court's
September 25, 2012 order, the court determines whether
this appeal should be dismissed for lack of jurisdiction
    On May 4, 2012, the United States Court of Appeals
for Veterans Claims entered judgment in Flora Leyga's
case. The court received Leyga's notice of appeal on
August 13, 2012, 101 days after the date of judgment.
Case: 12-7166      Document: 12    Page: 2    Filed: 12/26/2012




FLORA LEYGA v. SHINSEKI                                    2

     To he timely, a notice of appeal must he received hy
the Court of Appeals for Veterans Claims within 60 days
of the entry of judgment. See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1). The statutory
deadline for taking an appeal to this court is jurisdic-
tional, mandatory, and cannot he waived. See Bowles v.
Russell, 551 U.S. 205, 214 (2007). ); see also Henderson v.
Shinseki, 131 S. Ct. 1197, 1204-05 (2011) (the language of
Section 7292(a) "clearly signals an intent" to impose the
same jurisdictional restrictions on an appeal from the
Veterans Court to the Federal Circuit as imposed on
appeals from a district court to a court of appeals). Be-
cause Leyga's appeal as to the underlying judgment was
filed outside of the statutory deadline for taking an appeal
to this court, we must dismiss the appeal.
    Accordingly,
    IT Is ORDERED THAT:

    (1) The appeal is dismissed.
    (2) Each side shall hear its own costs.
                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horhaly
                                    Clerk
s26
Issued As A Mandate:   _D_EC_2_6_2_0_12